PER CURIAM.
We affirm appellant’s first issue without comment. The second issue, whether a sentence for committing a first-degree felony punishable by life may be enhanced under Section 775.084, Florida Statutes (1989), has been decided adversely to appellant in Burdick v. State, 584 So.2d 1035 (Fla. 1st DCA 1991) (en banc), petition for review filed, No. 78466 (Fla. Aug. 20, 1991). The third issue, whether the violent-felony provisions of section 775.084 violate the constitutional prohibitions against double jeopardy and ex post facto laws, has been decided adversely in Perkins v. State, 583 So.2d 1103 (Fla. 1st DCA 1991), petition for review filed, No. 78613 (Fla. Sept. 17, 1991).
AFFIRM.
BARFIELD, J., concurs.
ZEHMER, J., specially concurring with written opinion.
ERVIN, J., concurring and dissenting with written opinion.